PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/262,625
Filing Date: 30 Jan 2019
Appellant(s): PACESETTER, INC.



__________________
Dean D. Small
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 25, 2022.
TABLE OF CONTENTS

I.	GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL		4

II.	SUMMARY OF ISSUES ON APPEAL						16

	A.	Summary of Relevant Claimed Limitations					16

	B.	Brief Summary of Prior Art References & Their Combination		16

	C.	Brief Summary of Appellant’s Arguments					17

III.	EXAMINER’S RESPONSE TO APPELLANT’S ARGUMENTS		20

	A.	Argument 1									20
	
	B.	Argument 2									21
	
	C.	Argument 3									24

	D.	Argument 4									25
	
	E.	Argument 5									25
	
	F.	Argument 6									26

	G.	Arguments 7-9, 11-12 and 14-15						31

	H.	Arguments 10 and 13							34


I.	GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office action dated December 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 10-12, 14-15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  More specifically, claims 1-5, 10-15 and 20 are directed to the mental process (i.e. abstract idea) of collecting and processing health data without significantly more.
As discussed in MPEP § 2106(III), subject matter eligibility is determined using a sequence of eligibility “steps.” “Step 1” of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? If a claim is clearly not within one of the four categories (Step 1: NO), then a rejection under 35 U.S.C. 101 must be made indicating that the claim is directed to non-statutory subject matter. However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. See MPEP § 2106.04. 
In the context of the flowchart in MPEP § 2106, subsection III, Step 1 determines whether: 
• The claim as a whole does not fall within any statutory category (Step 1: NO) and thus is non-statutory, warranting a rejection for failure to claim statutory subject matter; or
• The claim as a whole falls within one or more statutory categories (Step 1: YES), and thus must be further analyzed to determine whether it qualifies as eligible at Pathway A or requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.

Here, all of Applicant’s claims are clearly directed to either a process (i.e. “method”) or to a machine (e.g. “system,” “non-transitory computer readable medium”) and there is no self-evident eligibility, thus the analysis of Step 1 (YES) concludes with proceeding to Step 2A.
It is noted that Step 2A above has been further revised (“Revised Step 2A”) and is now a two-prong inquiry, as discussed in MPEP § 2106.04(II).
Concerning Revised Step 2A, Prong One (whether the claim recites a judicial exception), please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979);
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1349, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014);
diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).

The steps of data manipulation carried out in Applicant’s claims are akin to a mental process because they are the type of calculations that could theoretically be carried out mentally (e.g. by a doctor or other user), but are merely implemented using generic processing technology (presumably for the benefits of increased processing speed, convenience, accuracy, etc.). As discussed in MPEP § 2106.04(a)(2)(III), the “mental process” category of abstract ideas applies both (1) to steps actually carried out mentally, as well as (2) the types of processes that could be carried out mentally (or with pen and paper), but are instead carried out using generic processing technology. 

Concerning Revised Step 2A, Prong Two (if the claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application) the claims here do not integrate the abstract idea into a practical application because the claims are directed to a particular algorithm which performs comparison on collected data, the algorithm being implemented on generic, already well-known technology. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field:
Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017); 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

It is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g) for examples, some of which include:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

It must be considered that the fundamental data collection and processing steps performed by Applicant’s claimed invention could theoretically be carried out manually by a person. Applicant’s invention is thus essentially a computer-implemented automation of an otherwise mental diagnostic process. There is no “improvement” to the technology being used because, in fact, Applicant’s claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant’s claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known sensors are used to collect data which they are known to be capable of collecting, known generic processing circuitry is used to perform data calculations/comparisons, etc. Applicant’s invention does not result in improved performance of the sensors, the processing circuitry, etc.
Accordingly, the only limitations beyond the abstract idea itself amount to implementing the abstract idea using generic computing technology (which is not sufficient to amount to a practical integration) and collecting the data required to carry out the abstract idea, which amounts to insignificant extra-solution activity and is also insufficient to amount to a practical application.

Concerning Step 2B, in addition to the relevant discussion in Step 2A, prong two above, please note, as explained in  MPEP § 2106.05(I)(A), limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h))

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional claimed elements are well-known, routinely-used generic devices including an implantable medical device, a sensing component, and a processing component. The Examiner previously took official notice that all of those listed additional elements in the claims were extremely well-known, routine, conventional devices commonly used in the medical diagnostic arts. Additionally, numerous examples of the generic devices listed above can be seen in the art cited with this action. Recitations of generic heart sound and electrogram sensors and a memory are not “significantly more” for the same reasons.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 10-12, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170251940 A1 to Perschbacher (hereinafter “Perschbacher”) in view of US 2007/0078491 A1 to Siejko et al. (hereinafter “Siejko”).
	Regarding Claims 1 and 11, Perschbacher teaches:
An implantable medical device (102; see e.g. Paras. 51 and 55-56 which discuss that it can be an implantable medical device (IMD) such as a pacemaker) comprising: 
a heart sound (HS) sensing component configured to acquire a signal (see e.g. “heart sound sensor” in Paras. 9, 24); 
a sensor and circuitry configured to acquire an electrogram (EGM) (see e.g. Para. 3: “heart's electrical activity, as recorded by the ICM, may be displayed in a graph known as an electrogram (EGM)” and Para. 98: “the sensing component 310 may be configured to sense intrinsic cardiac electrical signals such as, for example, electrograms (EGMs)”);
memory configured to store executable instructions (see e.g. memory 308 in FIG. 3, “memory” in Para. 82-84, 95-97) and 
a processor (see “processor” in Para. 5; see 306 in FIG. 3) communicatively coupled to the sensing component (see Para. 9, 24; see FIG. 3), the processor, when executing the instructions, configured to: 
	initially detect a cardiac event based on the EGM (see e.g. Paras. 5-6: cardiac pause detected based on EGM)
receive the signal from the sensing component (see generally Paras. 5-10, 20-25); 
analyze the signal to detect the presence or absence of at least one heart sound (see e.g. Paras. 9-10, 24-25); and 
confirm whether an initial detection of a cardiac event is accurate (“validation check” in Paras. 5, 9-10, 20, 24-25) based on the detected presence or absence of the at least one heart sound (see e.g. Paras. 9-10, 24-25).

Perschbacher fails to go into great detail as to the signal processing specifics of how the heart sound is acquired (e.g. whether the signal is averaged over multiple cardiac cycles). Another reference, Siejko, teaches a similar invention in which heart sounds are detected from an acoustic signal including the step of averaging heart sound amplitudes over multiple heart beats in order to improve the signal-to-noise ratio (see e.g. Paras. 43, 44, 53). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Perschbacher to further average the acoustic signal over multiple cardiac cycles for detecting the heart sound(s), as taught in Siejko, because this was a known method for reducing noise that would be potentially more problematic if analyzing only a single cardiac cycle.

	Regarding Claims 2, 5, 12 and 15, see Perschbacher at e.g. Paras. 7 and 9-10 (presence of heart sound used as validation check for second/subsequent r-wave accuracy).

Regarding Claims 4 and 14, Perschbacher teaches the inventions of claims 1 and 11 as discussed above, but fails to go into great detail as to the signal processing specifics of how the heart sound is acquired (e.g. whether heart sounds are detected by comparing sensed amplitudes to a threshold). Another reference, Siejko, teaches a similar invention in which heart sounds are detected from an acoustic signal by comparing the amplitude of the signal to particular thresholds (see e.g. Para. 52: “Heart sounds including S1, S2, and/or S3 are detected at 520. The cardiac signal and the acoustic signal are received at 522. S1 is detected at 524. In one embodiment, detecting S1 includes comparing the amplitude of the preprocessed acoustic signal to an S1 threshold”). The Examiner also previously noted on the record that, as a general matter, it was incredibly well known in the medical diagnostic arts to collect sensor data and then compare sensed amplitudes to pre-programmed thresholds for detecting diagnostically relevant events/markers. Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Perschbacher to detect the heart sound(s) by comparing the sensed signal amplitude to threshold(s), as taught in Siejko, because this was a known method for detecting particular events or markers of interest in a diagnostic signal.

	Regarding Claims 10 and 20, see “heart sound sensor” in Perschbacher at e.g. Paras. 9, 12, 24.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perschbacher in view of Seijko and also in view of US 2015/0126883 A1 to An et al. (hereinafter “An”). 
	Regarding Claims 4 and 14, Perschbacher in view of Seijko teaches the inventions of claims 1 and 11 as discussed above, and is also considered to teach claims 4 and 14 as discussed above. As further evidence concerning the obviousness of the limitations of claims 4 and 14, another reference, An, teaches a similar invention in which heart sounds are detected from an acoustic signal by comparing the amplitude of the signal to particular thresholds (see e.g. Para. 70: “Strength of S1 or S2, such as the amplitude in time, frequency, or other transformation domain, or signal energy within respective S or S2 detection time window, can be computed. The strength of S1 or S2 can each be compared to a respective threshold to determine the presence of the S1 and S2 heart sounds”). The Examiner also previously noted on the record that, as a general matter, it was incredibly well known in the medical diagnostic arts to collect sensor data and then compare sensed amplitudes to pre-programmed thresholds for detecting diagnostically relevant events/markers. Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Perschbacher to detect the heart sound(s) by comparing the sensed signal amplitude to threshold(s), as taught in An, because this was a known method for detecting particular events or markers of interest in a diagnostic signal.












II.	SUMMARY OF ISSUES ON APPEAL
	A.	Summary of Relevant Claimed Limitations
	Claim 1 is representative of almost all issues in this appeal. The relevant limitations here from claim 1 include an implantable medical device having two physiological sensor types: (1) heart sound (“HS”) and (2) electrogram (“EGM”). The device also includes a processor that detects a “cardiac event” from the EGM, analyzes data from the HS sensor averaged over multiple cardiac cycles to detect the presence or absence of at least one heart sound, and then confirm whether the cardiac event (from the EGM) is accurate based on whether the heart sound was detected.  
	Claim 4 is representative of the additional issues in Appellant’s arguments #10 and #13 (see outline of Appellant’s arguments below in subsection C). Claim 4 depends from claim 1 and further specifies that an amplitude of the averaged HS signal is taken and compared to a threshold to detect the presence or absence of the heart sound. 

	B.	Brief Summary of Prior Art References & Their Combination
	The only two references relevant to claim 1 in this appeal are US 2017/0251940 A1 (“Perschbacher”) and US 2007/0078491 A1 (“Siejko”). 
	Perschbacher teaches almost all of the limitations of claim 1, which Appellant does not dispute. The only deficiency of Perschbacher with regard to claim 1 is the lack of a teaching of averaging the heart sound signal over multiple cardiac cycles. 
	Siejko is cited in the rejection merely to show that it was known to detect heart sounds by averaging a heart sound signal over multiple cardiac cycles in order to improve the signal to noise ratio (i.e. because analyzing a single cardiac cycle will inherently be more susceptible to noise compared to an average). 
	With regard to claim 4, Siejko further specifies that the heart sound can be detected by comparing the amplitude of the signal to a threshold. Claim 4 is thus first rejected over Perschbacher in view of Siejko. However, as further evidence of the obviousness of claim 4, another rejection was also made further in view of US 2015/0126883 A1 (“An”) which teaches substantially the same limitation found in Siejko, namely that heart sounds are detected from an acoustic signal by comparing the amplitude of the signal to particular thresholds

	C.	Brief Summary of Appellant’s Arguments
	Appellant presents 15 total arguments (with argument 7 being composed of four sub-arguments, and argument 10 being composed of two sub-arguments, outlined below). Arguments 1-6 concern the § 101 rejections, with the remaining arguments 7-15 concerning the § 103 rejections. A brief outline of these arguments, and the page number(s) of the Brief on which they appear, is presented here:
§ 101 Rejections
Argument #1 (pp. 10-11): eligibility is self-evident due to claim 1 allegedly improving the technology, and not covering all IMDs or all methods of use for IMDs
Argument #2 (pp. 14-15): a person allegedly cannot mentally perform the claimed steps;
Argument #3 (pp. 16-17): the claims allegedly recite a particular prophylaxis since a more accurate diagnosis could help prevent unnecessary treatments;
Argument #4 (pp. 17-18): same as #1 above (the claims integrate the mental process into a practical application due to allegedly improving the technology, and not covering all IMDs or all methods of use for IMDs);
Argument #5 (pp. 18-19): the claims include significantly more than the mental process due to allegedly improving the technology and adding a limitation other than what is well-understood, routine, conventional activity in the field;
Argument #6 (pp. 19-22): the instant claims allegedly differ from the claims in various cited prior case law for § 101;
§ 103 Rejections
Argument #7 (for Claim 1, found on pp. 23-29): 
7a: Siejko requires the detection of a “V event marker” which is allegedly not present in Perschbacher, thus Siejko’s averaging allegedly couldn’t be integrated into Perschbacher;
7b: Siejko’s averaging is based on consecutive cardiac cycles having relatively constant heart rate, which would allegedly not be present in somebody with cardiac pause;
7c: If Perschbacher’s data were averaged over an extended period of time, Perschbacher would allegedly be unable to detect a specific cardiac pause event;
7d: Given the “fundamental differences in purpose and implementations” of the two references, one of ordinary skill would allegedly have no legitimate reason to combine them;
Argument #8 (for Claim 11, found on pp. 29-34): same as #7 above
Argument #9 (for claim 2, see pp. 34-38): same as #7 above
Argument #10 (for claim 4, pp. 38-43): largely a copy of #7 above, but also further arguing 
10a: that Siejko fails to detect a heart sound by comparing an amplitude with a threshold, and
10b: An reference is not concerned with cardiac pause, and thus there would be allegedly no reason to combine the references. 
Argument #11 (for claim 5, pp. 44-47): same as #7 above
Argument #12 (for claim 12, pp. 48-52): same as #7 above
Argument #13 (for claim 14, pp. 52-56): same as #10 above
Argument #14 (for claim 15, pp. 57-61): same as #7 above
Argument #15 (for claims 10 and 20, pp. 61-62): same as #7 above.






III.	OFFICE’S RESPONSE TO APPELLANT’S ARGUMENTS
	A.	Argument 1
	Appellant’s first argument is that eligibility is self-evident under the streamlined analysis (“Pathway A”) discussed in MPEP § 2106.06. To support this, Appellant argues that the present claims provide a specific improvement to an implantable medical device, namely “analyzing an average of heart sound signals over a plurality of cardiac cycles to detect the presence or absence of at least one heart sound and confirming whether an initial detection of a cardiac event was accurate based on the detected presence or absence of the at least one heart sound.” The Office respectfully disagrees.
The quoted portions of claim 1 are limitations of the mental process itself which do not change or improve any functionality of the actual technology in the claims. The recited processor and memory are used to perform the mental process here solely by virtue of their ordinary functionalities, without resulting in any improvement to that technology. For instance, the processor here does not somehow become improved as a result of confirming the electrogram’s cardiac event detecting using the heart sound taken from the averaged heart sound signal. Similarly, the recited sensors are merely used for their well-known ordinary purpose (i.e. gathering physiological data) and are not improved by virtue of the claimed mental process steps. Appellant’s position seems to be that the result of the steps here is an improvement in the accuracy of the diagnosis of the cardiac event, but even if that is true, that is not the same as an improvement to technology, nor does it necessarily mean that an improvement to technology had to occur. If there is, in fact, an improvement to the accuracy of the diagnosis here, it is solely a result of the mental process itself, and not due to any related improvement to a computer or other technology.
Additionally, Appellant’s remark here that “the claims do not cover all IMDs and do not cover all methods for use for IMDs [and] do not cover all IMDs, nor all methods, that use heart sound and EGM sensors” is moot because the rejection has never made those assertions. Rather, the gist of the rejection is that Appellant is seeking to obtain protection over a mental process merely carried out by an ordinary, well-known processor carrying out its ordinary processing functionalities, using data taken from two ordinary well-known sensors performing their respective ordinary sensing functionalities. 

B.	Argument 2
Appellant’s second argument is that a person cannot mentally perform the claimed steps, specifically that a person (1) “cannot mentally average heart sound signals over a plurality of cardiac cycles,” (2) “cannot mentally analyze the averaged signal to detect the presence or absence of at least one heart sound,” and (3) “cannot mentally confirm whether the initial detection of the cardiac event is accurate based on the detected presence or absence of the at least one heart sound.” The Office respectfully disagrees for the reasons below.
Concerning item (1) above, Appellant provides the example of FIG. 4 of the present application being split into three segments, and submits that a person could not mentally determine an average of those three signals. The Office respectfully disagrees. Obtaining an average of a signal over multiple cycles could be accomplished mentally (particularly with pen and paper as a basic physical aid) by taking the respective amplitudes of each segment/cycle at a given point (e.g. the first point of each segment/cycle), adding them together and dividing by the total number of segments/cycles being analyzed. This same process could be repeated for each/any remaining point(s) of the segments/cycles. To use Appellant’s example of FIG. 4, if we assume (for the simplicity of this example) that each of the three segments constitutes a set of 30 consecutive data points, the average of the three segments can be easily obtained by averaging the first data point of each segment by taking the sum of the three respective amplitudes and then dividing by three, and then repeating that process for the remaining 29 data points. These are relatively basic calculations and Appellant has not provided any specific reason(s) why a person could not mentally carry them out at the level of specificity found in e.g. claim 1.
Concerning item (2) above, Appellant provides FIGS. 5A and 5B from the present Appellant and simply asks “Where are the heart sounds? Can the human mind correctly and accurately analyze the average HS signals to detect the presence or absence of at least one heart sound?” In response, the Office directs attention to Appellant’s own disclosure of FIG. 3 and the specification at Paras. [0034] and [0036]. Specifically, FIG. 3 (reproduced below) illustrates how to find heart sounds S1 and S2 for a given single cardiac cycle signal; given that the general shape of the averaged signal will be very similar to that of a single cardiac signal, the same methodology shown in FIG. 3 can be used to find e.g. S1 and S2 in an averaged signal.

    PNG
    media_image2.png
    684
    819
    media_image2.png
    Greyscale

Furthermore, although S1 and S2 are not labeled in FIGS. 4 or 5A-B, Appellant’s own specification appears to conclude that they are easily visible. Para. [0034] states “As shown in FIG. 4, S1 and S2 are present in signal 404 …” and Para. [0036] states “As demonstrated by FIGS. 5A-5D the more cycles over which the signal is averaged, the clearer S1 and S2 are in the signal.” In other words, according to these paragraphs, and quite contrary to Appellant’s statement in the brief, it would be easily to mentally (visually) identify heart sounds such as S1 and S2 based on viewing an averaged heart sound sensor signal. 
Concerning (3) above, Appellant again fails to identify any reason why this couldn’t be performed mentally, but instead simply asks “Can the human mind practically confirm whether the initial detection of a cardiac event is accurate based on the detected presence or absence of a heart sound?” The Office respectfully submits that the answer here is even easier than items (1) or (2) above because this portion of claim 1 merely requires one binary decision (i.e. accurate vs. inaccurate) to be made based on another binary condition (i.e. HS present vs. HS not present), e.g. a confirmation of accuracy if the heart sound is present. The human mind can quite easily accomplish such a process. 

C.	Argument 3
Appellant’s third argument is that claim 1 as a whole integrates the recited mental process into a practical application because it allegedly recites a “particular prophylaxis.” To support this, Appellant argues that while the present claims do not recite a “treatment,” the term “prophylaxis” represents “action taken to prevent disease, especially by specified means or against a specified disease.” According to Appellant, because the instant claims recite a mental process that could be used (in a subsequent, unclaimed step) to help prevent false positives, and thus help prevent an incorrect diagnosis, incorrect medication, and/or unnecessary implant of a pacemaker, the claims recite a “particularly prophylaxis.” The Office respectfully disagrees.
For one, this line of reasoning fails because none of the alleged “prophylaxis” limitations are even claimed. The notion that an otherwise mental process could be used for an unclaimed treatment or prophylaxis is not sufficient to meet Step 2A Prong Two. See, e.g., MPEP § 2106.04(d)(2) which focuses on the “particular treatment or prophylaxis” analysis and which is exclusively focused on limitations which are claimed. 
This line of reasoning also fails because as noted in MPEP § 2106.04(d)(2), among the three factors for determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, “[t]he treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s).” (emphasis added). Here, Appellant submits that the “particular” prophylaxis includes the avoidance of prescribing some unnamed medication and/or implanting some type of pacemaker (a class of devices among which there are many types, models etc.). This cannot be considered “particular.”
Additionally, the second factor listed is “[t]he treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exception(s).” Here, the Office respectfully submits that since the alleged prophylaxis step(s) are unclaimed and are not otherwise necessarily linked to the broad “cardiac event” recited and diagnosed in claim 1, they must be considered nominal and insignificant at best. 

D.	Argument 4
Appellant’s fourth argument is identical to that seen in Argument #1 addressed above. The Office’s response is thus also the same.

E.	Argument 5
Appellant’s fifth argument is that (1) the claims recite a substantial improvement to the function of an IMD due to the claimed mental steps allegedly leading to reduced false positives in identifying a potential cardiac event, and that (2) the claims add a specific limitation other than what is well-understood, routine, conventional activity due to the claimed mental steps. The Office respectfully disagrees.
Concerning (1) above, this is substantially the same argument considered in Argument #1 above and must fail for the same reason, i.e. even if the mental process itself could hypothetically lead to an improved result, it does not do so as a result of any improvement to the actual underlying technology. 
Concerning (2) above, this argument is not persuasive because, at a minimum, the mental steps themselves are the judicial exception, and thus cannot be “more than” the judicial exception. Step 2B of the eligibility analysis looks to claimed elements other than the judicial exception. 

F.	Argument 6
Appellant’s sixth and final argument concerning the § 101 rejections is a collection of arguments against various prior decisions that were cited in the rejections. This set of arguments was addressed on pages 2-7 of the Final Office Action dated December 7, 2021 in this application. That response is repeated below:
Beginning with the Electric Power Group case, Appellant argues that that various steps in Appellant’s claim 1 cannot be mentally performed. Specifically, Appellant argues 
[1] a person cannot mentally acquire an electrogram, [2] nor acquire a heart sound signal, [3] nor initially detect a cardiac event based on the EGM. [4] A person cannot mentally average heart sound signals over a plurality of cardiac cycles. [5] A person cannot mentally analyze the averaged signal to detect the presence or absence of at least one heart sound; and [6] a person cannot mentally confirms whether the initial detection of the cardiac event is accurate based on the detected presence or absence of the at least one heart sound. 
While the Office understands and concedes that steps [1] and [2] above cannot be “acquired” mentally per se (i.e. because they are acquired with sensors), the data collected can nevertheless be understood and analyzed mentally. The mere collection of data by sensors for subsequent use in an otherwise mental process here amounts to insignificant pre-solution activity, similar to how merely displaying the results of an otherwise mental process is insignificant post-solution activity (as it was with the “displaying …” steps in Electric Power Group, which also could not literally be done mentally). Steps [3]-[6] above, on the other hand, can clearly be performed mentally, and Appellant does not provide any sufficient explanation to the contrary. For instance, for steps [3] and [5], a person can view electrogram data and mentally understand it and analyze it to detect various cardiac events, and similarly view heart sound data and understand/analyze it to detect heart sounds (as is conventionally done by a doctor). For step [4], averaging is a basic calculation that can be done mentally, and particularly with a physical aid such as pen and paper. For step [6], a person would be easily capable of mentally comparing the decisions from steps [3] and [5] and use one to confirm or deny the other. As such, all of the claimed steps, other than the insignificant pre-solution activity of gathering the necessary data via well-known sensors, can be performed mentally.
Appellant also argues that the claims in Electric Power Group “did not include any structure, nor perform any function, similar to a heart sound sensing component, a sensor and circuitry to acquire EGMs, memory and a processor.” This argument is not persuasive because it is well established that the mere inclusion of physical/tangible components is not itself sufficient to establish patentability under § 101. The mere inclusion of generic, well-known sensors amounts to mere data gathering which is well known and which is necessary for the judicial exception to occur (per MPEP 2106.05(g)), whereas the inclusion of a generic, well-known “memory” and “processor” used to perform the otherwise mental process does not change the fact that a mental process is recited (see MPEP 2106.04(a)(2)(III)(C)). 
Concerning Cybersource, Digitech, and In re Maucorps, Appellant argues various reasons why these cases are distinguishable from the present claims, and continues to argue that the instant claim 1 cannot be performed mentally. The Office respectfully disagrees on the second point, for the reasons explained above. As to the relevance of the claims in these specific cases, it is believed that this is ultimately moot in view of the more detailed discussion of Mayo and In re Grams below, which the Office agrees are more relevant to the claims here.
Concerning Mayo, the claims-at-issue were found to be patent eligible under § 101 because they (1) recited a transformation, either through the “administering” or “determining” steps, and (2) those transformations did not amount to insignificant extrasolution activity. 
Concerning (1) above, for the claims that recited the “administering …” treatment step, that step was found to be transformative; see Prometheus Lab. v. Mayo Collab, 628 F.3d 1347, 1356 (Fed. Cir. 2010) (“[t]he transformation here, however, is the result of the physical administration of a drug to a subject to transform— i.e., treat—the subject, which is itself not a natural process.”). On the other hand, for the claims that lacked the “administering …” treatment step, the court stated:
we also hold that the determining step, which is present in each of the asserted claims, is transformative and central to the claimed methods. Determining the levels of 6-TG or 6-MMP in a subject necessarily involves a transformation. Some form of manipulation, such as the high pressure liquid chromatography method specified in several of the asserted dependent claims or some other modification of the substances to be measured, is necessary to extract the metabolites from a bodily sample and determine their concentration. As stated by Prometheus's expert, "at the end of the process, the human blood sample is no longer human blood; human tissue is no longer human tissue." Decl. of Dr. Yves Théorêt ¶ 6, Prometheus Labs., Inc. v. Mayo Collaborative Servs., No. 04-CV-1200 (S.D.Cal. Mar. 29, 2007) (Dkt. No. 528-3). That is clearly a transformation.
Id. 1357 (Fed. Cir. 2010) (emphasis added). Thus, the claims were found to be transformative either for including a treatment administering step, or for conducting a test which transformed the patient’s own tissue/fluid samples. Appellant’s claims here cannot be considered transformative for either reason above because the instant claims do not recite any specific treatment or similar administering step, and do not recite data-gathering which transforms the patient’s own tissues or fluids (i.e. since sensing heart sounds and an electrogram does not require any types of manipulations or transformations akin to the types discussed above in Mayo). 
Concerning (2) above, the court distinguished from In re Grams by stating 
In Grams, the applicant claimed a process that involved (1) performing a clinical test on individuals and (2) based on the data from that test, determining if an abnormality existed and determining possible causes of any abnormality by using an algorithm. We found that this process was not drawn to patentable subject matter because the essence of the claimed process was the mathematical algorithm, rather than any transformation of the tested individuals. 888 F.2d at 839-41. More specifically, the Grams process was unpatentable because "it was merely an algorithm combined with a data-gathering step," i.e., performing a clinical test. Bilski, 545 F.3d at 963. The claims did not require the performing of clinical tests on individuals that were transformative—and thus rendering the entire process patentable subject matter—because the tests were just to "obtain data." Grams, 888 F.2d at 840. The patent and thus the court focused only on the algorithm rather than the clinical tests purported to be covered by the claims. Here, unlike the clinical test recited in Grams, the administering and determining steps in Prometheus's claimed methods are not "merely" data-gathering steps or "insignificant extra-solution activity"; they are part of treatment regimes for various diseases using thiopurine drugs. See Bilski, 545 F.3d at 963 (discussing Grams ). As a result, the administering and determining steps are not insignificant extra-solution activity, and the claims are therefore not drawn merely to correlations between metabolite levels and toxicity or efficacy.
Id. 1358 (Fed. Cir. 2010) (emphasis added). It is clear from the discussion above that Appellant’s claims here are more similar to Grams because there is no transformative test of the patient and no specific treatment claimed. Appellant’s claims obtain heart sound data and electrogram data specifically for the purpose of obtaining and analyzing that data, i.e. the data is obtained specifically so the algorithm can be performed.

G.	Arguments 7-9, 11-12 and 14-15
Concerning the obviousness rejection of claim 1 as being unpatentable over Perschbacher in view of Siejko, Appellant presents four arguments (labeled by the Office as arguments “7a” through “7d” identified in the outline above, and addressed individually below). 
Appellant’s argument “7a” is that Siejko requires the detection of a “V event marker” (e.g. an R-wave) which is allegedly not present in Perschbacher, and thus Siejko’s averaging allegedly couldn’t be integrated into Perschbacher. The Office respectfully disagrees. For one, the notion that V event markers aren’t present in Perschbacher is misleading and incorrect. Perschbacher seeks to identify and diagnose a cardiac pause which will include a delay between consecutive R-waves, i.e. between consecutive V event markers, but it is important to note that in all of the otherwise “healthy” heartbeats leading up to a cardiac pause, the same normally-timed V event markers would be present in Perschbacher just as they are in Siejko. As such, Perschbacher could benefit from the averaging of the beats prior to a given cardiac pause because, for example, it can provide a more accurate heart sound threshold based on the average of those previous healthy heartbeats. Analyzing an average of previous healthy heartbeats also helps put the values of a single (e.g. unhealthy) heartbeat into more appropriate context and perspective because that particular patient’s healthy baseline (normal) values are more accurately known, at least due to minimizing noise. In fact, Perschbacher demonstrates an interest in this kind of averaged information at least for the electrogram data in at least Paras. [0071]-[0072] which state that the expected time of the R-wave can be determined from a patient’s average R-R interval which “may be based on the last N number of beats (e.g., 3 beats, 4 beats, 5 beats, 6 beats and/or the like).” 
Moreover, in the event of the patient in Perschbacher having multiple “unhealthy” beats (i.e. beats with cardiac pause) and with roughly similar respiratory rates, averaging could similarly be carried out on those beats collectively to similarly help minimize noise.
As one of ordinary skill would readily understand, averaging from multiple beats helps provide a more accurate reading specific to that patient in which the effect of a potentially noisy single beat is reduced/minimized. The rejection essentially submits that it would have been obvious to also simply provide this same benefit to the heart sound data as well, as seen in Siejko.
Appellant’s argument “7b” is that Siejko’s averaging is based on consecutive cardiac cycles having relatively constant heart rate, which would allegedly not be present in somebody with cardiac pause. This argument is not persuasive for the same reason explained in response to argument 7a above, namely that (1) a number of “healthy” heartbeats prior to a cardiac pause would have relatively similar heart rates and thus could be ensemble-averaged as in Siejko, and similarly (2) any plurality of “unhealthy” beats (i.e. beats with cardiac pause) and with roughly similar respiratory rates could also similarly be averaged to obtain the same benefit, i.e. minimize noise in those beats. 
Appellant’s argument “7c” is that if Perschbacher’s data were averaged over an extended period of time, Perschbacher would allegedly be unable to detect a specific cardiac pause event. The Office respectfully disagrees because the claims here and the rejection do not recite averaging of the electrogram signal that includes the R-wave to initially detect the cardiac event. Rather, the claims here merely require averaging the heart sound signal, and as explained above, Perschbacher’s initial dentification of a cardiac pause in a single cardiac cycle (i.e. from the electrogram) would be enhanced by considering an average of heart sounds averaged across multiple previous cardiac cycles.
Appellant’s argument “7d” is that given the “fundamental differences in purpose and implementations” of the two references, one of ordinary skill would allegedly have no legitimate reason to combine them. The Office respectfully disagrees. Siejko is ultimately being used in the rejection to make a fairly minor modification to Perschbacher, in the sense that Perschbacher teaches almost all of claim 1 except for the averaging of the heart sound data over multiple cardiac cycles. The rationale for making this modification is plainly advantageous to Perschbacher in that it would enhance the heart sound data by at least minimizing the effect of noise, as taught by Siejko. The fact that the remainder of Siejko’s disclosure is focused on other purposes is irrelevant to how it is actually being used in this rejection. Appellant appears to be relying on an impermissibly narrow interpretation of analogous art in which a primary reference concerned with a particular condition (in this case, Perschbacher is concerned with cardiac pause) can only be properly combined with other secondary references which are also concerned with that same exact condition. This is not the case. Rather, the proper test for analogous art is that the reference(s) used in an obviousness rejection must be analogous to the claimed invention, which is true if (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See MPEP § 2141.01(a)(I). In this case, at a minimum, both Perschbacher and Siejko are in the same field of endeavor as the claimed invention, namely heart diagnostics.
	Appellant’s arguments 8-9, 11-12 and 14-15 (as labeled in the outline above) are repeated from argument 7 above, and thus are not persuasive for the same reasons identified in the response to argument 7 above.

H.	Arguments 10 and 13
Appellant’s arguments 10 and 13, concerning claims 4 and 14 (respectively), are largely the same as argument 7 above, but further argue that (1) Siejko fails to detect a heart sound by comparing an amplitude with a threshold (labeled by the Office as “argument 10a”), (2) the An reference is not concerned with cardiac pause, and thus there would be allegedly no reason to combine the references (labeled by the Office as “argument 10b”).
Argument 10a is plainly incorrect as Siejko clearly teaches that the heart sounds may be detected by comparing the amplitude with a threshold, as evidenced at least in Paras [0043] (“S2 detector 227 includes a comparator to compare acoustic signal 340 to S2 threshold 346, and detects an occurrence of S2 when the amplitude of acoustic signal 340 exceeds S2 threshold 346 during S2 window 354.”), [0044] (“S3 detector 232 includes a comparator to compare acoustic signal 340 to S3 threshold 347, and detects an occurrence of S3 when the amplitude of acoustic signal 340 exceeds S3 threshold 347 during S3 window 356.”) and [0052] (“In one embodiment, detecting S1 includes comparing the amplitude of the preprocessed acoustic signal to an S1 threshold.”), all of which were cited in the rejections of claim 1 and/or claim 4. 
Concerning Argument 10b, similar to argument 7d above, Appellant appears to be relying on an impermissibly narrow interpretation of analogous art in which a primary reference concerned with a particular condition (in this case, Perschbacher is concerned with cardiac pause) can only be properly combined with other secondary references which are also concerned with that same exact condition. This is not the case. Rather, the proper test for analogous art is that the references used in an obviousness rejection must be analogous to the claimed invention, which is true if (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See MPEP § 2141.01(a)(I). In this case, at a minimum, all of Perschbacher, Siejko, and An are in the same field of endeavor as the claimed invention, namely heart diagnostics. 
	Appellant’s argument 13 (as labeled in the outline above) is repeated from argument 10 above, and thus is not persuasive for the same reasons identified in the response to argument 10 above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792  
                                                                                                                                                                                                      /ETSUB D BERHANU/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.